—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about February 11, 1992, terminating respondent’s parental rights and transferring guardianship and custody of the subject child to petitioners for the purposes of adoption, upon a fact finding determination of permanent neglect, unanimously affirmed, without costs.
The record supports Family Court’s finding that respondent mother continually resisted diligent efforts by petitioner-agency to develop and encourage the parental relationship, including numerous attempts to obtain housing, training and public assistance.
While there is an obligation on the part of an agency to make diligent efforts in each of the ways set forth in Social Services Law § 384-b (7) (f), any such efforts are subject to the rule of reason that the agency not be " 'charged with a guarantee that the parent succeed in overcoming his or her predicaments’ ”, and be deemed to have fulfilled its duty if it " 'has embarked on a diligent course but faces an utterly unco-operative or indifferent parent’ ” (Matter of O. Children, 128 AD2d 460, 464, quoting Matter of Sheila G., 61 NY2d 368, 385).
The record also supports Family Court’s finding that respondent failed to maintain contact with and plan for the future of the child within the meaning of Social Services Law § 384-b (7) (a)-(c). The child, who is now almost seven years old, has been in foster care with the same family since she was one year old, during which time respondent’s visits were infrequent and sporadic even though she was allowed unlimited supervised visitation.
We have considered respondent’s other arguments and find them to be without merit. Concur—Murphy, P. J., Ellerin, Wallach, Kassal and Nardelli, JJ.